Citation Nr: 0842299	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-31 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for post-operative 
residuals of left ear mastoiditis with otitis media, 
quiescent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The veteran served on active military service from November 
1966 to July 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, 
Pennsylvania, which continued previously assigned 
noncompensable (0 percent) ratings for bilateral hearing loss 
and residuals of left ear mastoiditis with otitis media, 
quiescent.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Bilateral hearing loss is manifested by no worse than 
Level I hearing loss in the right ear and no worse than Level 
II hearing loss in the left ear for VA purposes.

3.  Post-operative residuals of left ear mastoiditis with 
otitis media, quiescent, are not manifested by suppuration or 
aural polyps.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.385, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

2.  The criteria for a compensable rating for post-operative 
residuals of left ear mastoiditis with otitis media, 
quiescent, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6200 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claim for entitlement to a 
compensable rating for bilateral hearing loss and left ear 
mastoiditis with otitis media was received in August 2004.  
He was notified of the provisions of the VCAA by the RO in 
correspondence dated in August 2004.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a statement of the case was issued in September 
2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.  The Court also outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), additional notice requirements pursuant 
to 38 U.S.C.A. section 5103(a) for increased-compensation 
claims.  Notice as to this matter was provided in June 2008.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
The veteran's service treatment records, private treatment 
records, and VA treatment records pertaining to his service-
connected hearing loss disability and left ear mastoiditis 
disability have been obtained and associated with his claims 
file.  He has also been provided with a contemporaneous VA 
medical examination of the current state of his service-
connected bilateral hearing loss and left ear mastoiditis 
disabilities.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Factual Background and Analysis

Bilateral Hearing Loss

In this case, the veteran is currently assigned a 
noncompensable (0 percent) rating for his service-connected 
bilateral hearing loss pursuant to 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100 (2008).

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1,000, 
2,000, 3,000, and 4,000 Hertz.  The rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal auditory acuity to level XI 
for profound deafness.  See 38 C.F.R. § 4.85 (2008).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discrim- 
ination
Puretone Threshold Average

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based
only on puretone threshold average

Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 4.86. 

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.

Table VII
Percentage evaluation for hearing impairment  (Diagnostic 
Code 6100)
Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  See 38 C.F.R. § 4.86 (2008).

The veteran's claim for increased ratings was received in 
August 2004.

In a March 2005 VA audiological treatment note, the 
audiologist report hearing thresholds within normal limits 
for the right ear and a severe to profound mixed loss in the 
left ear.  Word recognitions scores were reported as 96 
percent for both ears.  The evaluation did not contain 
specific, numeric audiometric findings.   

The Board notes that the claims file includes a private 
audiology evaluation report dated in May 2005 that reflects 
audiometric findings; however, these findings are reported in 
graphic instead of numeric form.  Unfortunately, the Board is 
precluded from applying these graphic results to the criteria 
of 38 C.F.R. § 3.385 to determine whether the veteran's 
bilateral hearing loss disability has worsened.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995) (holding that neither the Board 
nor the RO may interpret graphical representations of 
audiometric data).  The right and left ear speech 
discrimination scores were listed as 92 percent.  

In June 2006, the veteran underwent a VA audiology 
examination.  Pure tone thresholds, in decibels, were 
reported as follows:


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
25
20
15
15
15
16
LEFT
80
80
90
65
60
74

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.

Applying the above results to the Table VI chart, a puretone 
threshold average of 16 and a speech discrimination of 96 
percent in the right ear will result in level I hearing for 
that ear.  A puretone threshold average of 74 and a speech 
discrimination of 100 percent in the left ear will result in 
level II hearing for that ear.  Applying these results to the 
Table VII chart, a level I for the right ear combined with a 
level II for the left ear will result in a noncompensable (0 
percent) evaluation.  

Thus, the Board finds that the assignment of a noncompensable 
evaluation was proper based upon the June 2006 VA audiometric 
examination findings, as mechanically applied to the relevant 
tables.  Evidence of record does not reflect impaired hearing 
acuity levels which would warrant the assignment of a 
compensable evaluation for bilateral hearing loss.  

The Board acknowledges the difficulties that the veteran has 
with his bilateral auditory acuity.  However, the ratings for 
hearing loss are based on a mechanical application of the 
tables provided by law.  The Board has no discretion in this 
matter and must predicate its determination on the basis of 
the results of the audiology studies of record.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Based upon the evidence of record, the Board finds that there 
are no objective medical findings that would warrant the 
assignment of a compensable evaluation for bilateral hearing 
loss.  Therefore, entitlement to a compensable rating for 
bilateral hearing loss is not warranted.  The Board has 
considered staged ratings under Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Mastoiditis with Otitis Media, Quiescent

The veteran is currently assigned a noncompensable (0 
percent) rating for his service-connected residuals of left 
ear mastoiditis with otitis media, quiescent pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6200 (2008).

6200
Chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination):
Ratin
g

During suppuration, or with aural polyps
10
Note: Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.
38 C.F.R. § 4.87, Diagnostic Code 6200 (2008).

In a VA treatment note dated in April 2004, the physician 
noted that an examination of the veteran's ears revealed no 
active lesion or deformity, the left external auditory canal 
was full of dark-colored cerumen, the left tympanic membrane 
was not visualized, and there was no acute redness or 
drainage.  The assessment included cerumen in the left ear.

In a VA ear, nose, and throat (ENT) evaluation note dated in 
February 2005, the veteran's left ear showed a canal wall 
down mastoid cavity that was filled with cerumen on 
examination.  Upon removal of the cerumen, the 
otolaryngologist noted that the veteran's left ear was 
otherwise unremarkable and had a dry canal wall down cavity.  
The assessment included left ear canal wall down 
mastoidectomy.

In a VA audiological examination report dated in June 2006, 
the examiner noted that otoscopy indicated that the veteran's 
bilateral ear canals were dry and clear on examination.

After a review of the evidence of record, the Board finds 
that the evidence does not support the assignment of a 
compensable rating for the veteran's service-connected left 
ear mastoiditis disability because at no time is he shown to 
have suppuration or aural polyps.  Therefore, a compensable 
10 percent rating is not warranted.

The Board acknowledges the veteran and his representative's 
contentions that his left ear disability is more severely 
disabling.  However, the veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment compensable rating for the veteran's left ear 
disability.  Therefore, entitlement to a compensable rating 
for a left ear mastoiditis disability is not warranted.  The 
Board has considered staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Both Claims

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected disabilities that would take the 
veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  While the veteran 
has reported that his bilateral hearing loss and left ear 
mastoiditis disabilities have become worse, objective medical 
findings are not indicative of any unusual or marked 
interference with any current employment (i.e., beyond that 
contemplated in the assigned noncompensable ratings).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.

Entitlement to a compensable rating for post-operative 
residuals of left ear mastoiditis with otitis media, 
quiescent, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


